DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	This action is in response to applicant’s remarks/arguments filed on 10/07/2022. Claims 1-12 have been amended. Currently, claims 1-12 are pending. This action is made FINAL.

Response to Arguments
	Applicant's arguments/remarks filed 10/07/2022 have been fully considered but they are not persuasive. 
	Regarding amended claim 1, on pages 9-10 of the remark, applicant argues that Hale does not teach or suggest the determination of “a first priority table associated with a charge operation” and “a second priority table associated with a discharge operation” as recited by stating that Hale does not describe any determination of a priority table and does not describe the determination of two priority tables. The Examiner respectfully disagrees.
	The Examiner would like to point out that claim 1 merely claims that the priority table is associated with charge operation/discharge operation, but fails to provide details on the “priority table” or how the “determination” is performed. “Priority table”, when given its broadest reasonable interpretation, is a data array that that replace runtime computation with a simpler array indexing operation. In the case of Hale, Hale discloses determining/predicting the requirements 103 of power demand/charge from each sub-battery (par [0034]-[0036]). Therefore, the “requirements 103” would be reasonably interpreted as the claimed “first priority table associated with a charge operation” as the charging order/priority of each sub-battery needs to following the rules of determined requirements 103 order array. Similarly, Hale discloses the “second priority table associated with a discharge operation” by disclosing that certain sub-battery types would be depleted in priority depending on usage as the depletion/discharge order/priority of certain sub-battery types needs to follow priority based on determined usage order array (par [0055]).
	Therefore, Hale reasonably discloses the claimed “determination… of a first priority table associated with a charge operation… a second priority table associated with a discharge operation” by disclosing the determination of requirement 103 order for charging each of the sub-battery and priority based on determined usage order of certain sub-battery types for depleting/discharging the certain sub-battery types.
	Regarding claims 2-12, see response above.
	
Response to Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4 and 6-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hale (US 20180099579 A1).
Consider claim 1, Hale discloses a method of controlling an electric system  (read as the battery system as having three sub-batteries 130, figure 1, par [0028]) including a first control circuit (read as battery control unit 100, figure 1, par [0028]) and a plurality of modules arranged in series between first and second terminals (read as large number of sub-batteries 130 arranged in series between the first and second terminals of Bat Out 107, figure 1, par [0030]), each module in the plurality of modules comprising third and fourth terminals (read as the third and fourth terminal of each sub-battery 130 the couples to Power Bus 120 and Power Return Bus 150, figure 1, par [0033]), at least one of the third and fourth terminals of each module in the plurality of modules being coupled to one of the third and fourth terminals of another module in the plurality of modules (read as either the third or fourth terminal of each sub-battery 30 couples to the third or four terminal of other sub-batter 30 via Power Return Bus 150, figure 1, par [0033]), each module in the plurality of modules having electric cells and switches coupling the electric cells to one another and to the third and fourth terminals of one module in the plurality of modules and one of a second control circuits (read as switches 142 within each of the sub-battery 130 and power return bus 150, , figure 1, par [0033]), the electric system further including at least a first data transmission bus coupling the first control circuit to each one of the second control circuits (read as battery control unit 100 coupled to each of the sub-battery control unit 131 in each of the sub-battery 130, figure 1, par [0028]-[0029]), the method comprising: 
determining, by the first control circuit of a first priority table associated with an charge operation of the electric system (read as the data collection unit 101 collects data 110 from each of the sub-batteries 130 via the sub-battery communications bus 215, as well as operational data from the EV and operating environment, including external temperature, recent power demand information, vehicle acceleration/deceleration, charge supply in order to determine/predict the requirements 103 of power demand/charge from each sub-battery, the charging of each sub-battery needs to following the rules of determined requirements 103 order array, par [0035]-[0036]) and of a second priority table associated with a discharge operation of the electric system, the second priority table being different from the first priority table, the first priority table comprising a first classification of the priority levels of the electric cells for the charge operation and the second priority table comprising a second classification of the priority levels of the electric cells for the discharge operation (read as the battery system would manage the supply of power from any sub-battery such that certain sub-battery types can be depleted in priority depending on usage, thus ensuring that the best sub-battery for the task is depleted first, cells with good low temperature performance can be dominant when it is cold, cells with high specific power can be dominant during acceleration, cells with high energy density can act as a reserve, and cells with good endurance can dominate under normal running conditions; certain sub-battery types would be depleted in priority depending on usage order/level as the different depletion/discharge orders/priority levels of certain sub-battery types needs to follow priority based on determined usage order/level array, figure 1, par [0055]), the method comprising the successive steps of: 
a) receiving a set point by the first control cicuit (read as the data collection unit 101 collects data 110 from each of the sub-batteries 130, par [0035]-[0036]); and 
b) determining first control signals for connecting or disconnecting at least one of the electric cells of the plurality of modules to follow said set point according to the first classification during the charge operation and according to the second classification during the discharge operation (read as the charge supply in order to determine/predict the requirements 103 of power demand/charge from each sub-battery and the depletion in priority depending on usage, par [0035]-[0036] and [0055]).
Consider claim 2, as applied to claim 1 above, Hale discloses wherein the set point is selected from the group comprising a set point for the delivery of a voltage between the first and second terminals, a set point for the delivery of a current at the first terminal, or a set point for the number of electric cells (read as the data collection unit 101 collects data 110 from each of the sub-batteries 130 via the sub-battery communications bus 215, as well as operational data from the EV and operating environment, including external temperature, recent power demand information, vehicle acceleration/deceleration, charge supply in order to determine/predict the requirements 103 of power demand/charge from each sub-battery, par [0035]-[0036]).
Consider claim 3, as applied to claim 1 above, Hale discloses wherein the electric system comprises a memory (read as data collection 101 which is a memory, which must has pointers, figure 1, par [0031]-[0036]) having chained lists stored therein, each chained list comprising elements each comprising an identifier of one of the electric cells (i.e. sub-battery A 130, sub-battery B 130, etc.) and at least a first pointer designating another element in the chained list, a first chained list among the chained lists being associated with a charge operation of the electric system and a second chained list among the chained lists being associated with a discharge operation of the electric system, wherein step b) comprises the determination of the first control signals for the connection or the disconnection of one of the electric cells of the modules to follow said set point based on the first chained list when the electric system is in charge mode and on the second chained list when the electric system is in discharge mode (read as the data collection unit 101 collects data 110 from each of the sub-batteries 130 via the sub-battery communications bus 215, as well as operational data from the EV and operating environment, including external temperature, recent power demand information, vehicle acceleration/deceleration, charge supply in order to determine/predict the requirements 103 of power demand/charge from each sub-battery, par [0035]-[0036]).
Consider claim 4, as applied to claim 3 above, Hale discloses the determination by the first control circuit, for at least one first element among the elements of one of the chained lists, of a new value of a second pointer designating a second element in the chained list or a third element in another chained list, and wherein step b) comprises the successive steps of: c) determining whether the first and second pointers of said element are different; and d) in the case where the first and second pointers are different, replacing the first pointer with the second pointer and determining second control signals for the connection or the disconnection of the electric cell corresponding to the identifier of the first element (read as battery control unit 100 is connected to a sub-battery communications bus 215, and the sub-battery communications bus 215 is connected to a sub-battery control unit 131 of each one of N sub-batteries 130, the battery system may comprise a large number of sub-batteries 130, for example N=12 different sub-batteries in one example, although N could be as low as 2 for a simple battery system; the data collection unit 101 collects data 110 from each of the sub-batteries 130 via the sub-battery communications bus 215, as well as operational data from the EV and operating environment, including external temperature, recent power demand information, vehicle acceleration/deceleration, charge supply in order to determine/predict the requirements 103 of power demand/charge from each sub-battery par [0029]-[0036]).
Consider claim 6, as applied to claim 1 above, Hale discloses wherein the first control circuit comprises a memory having, for each electric cell, an identifier of the electric cell, a first priority level for the connection of the electric cell among priority levels for a charge operation, and a second priority level for the connection of the electric cell among priority levels for a discharge operation stored therein, wherein step b) comprises the successive step of: e) transmission, by the first control circuit to the second control circuits, of first control signals for the connection or the disconnection of at least one of the electric cells of the modules to follow said set point; and f) transmission, by the first control circuit to the second control circuits, of second control signals for the connection of one of the electric cells and the disconnection of another electric cells among the electric cells (read as battery control unit 100 is connected to a sub-battery communications bus 215, and the sub-battery communications bus 215 is connected to a sub-battery control unit 131 of each one of N sub-batteries 130, the battery system may comprise a large number of sub-batteries 130, for example N=12 different sub-batteries in one example, although N could be as low as 2 for a simple battery system; the data collection unit 101 collects data 110 from each of the sub-batteries 130 via the sub-battery communications bus 215, as well as operational data from the EV and operating environment, including external temperature, recent power demand information, vehicle acceleration/deceleration, charge supply in order to determine/predict the requirements 103 of power demand/charge from each sub-battery par [0029]-[0036]).
Consider claim 7, as applied to claim 6 above, Hale discloses wherein the memory rows relative to the first priority level are arranged by increasing ranks and the memory rows relative to the second priority levels are arranged by increasing ranks and wherein step f) comprise the successive steps of: g) exchanging first and second memory rows if the priority level of the electric cell, among the first priority levels during a charge operation and among the second priority levels during a discharge operation, at the first row is higher than the rank of the first row; and h) transmission, by the first control circuit to the second control circuits, of the second control signals for the connection of the electric cell having the identifier at the second row before the exchange and for the disconnection of the electric cell having the identifier at the first row before the exchange in the case where the electric cell having the identifier at the second row before the exchange is disconnected and the electric cell having the identifier at the first row before the exchange is connected (read as cold starting would require dominance from cell chemistries suited to cold temperature and high power, so a battery that is discharged by the first 10% may take a higher portion from cells tailored for cold, power and endurance, the next 30% of the battery discharge may see a much higher portion of the power taken from high endurance cells (which may be depleted by more than 60%); if the battery is charged at this point, the high endurance cells would have been depleted by over 60%, whereas the high power cells may have been depleted by 30%, cold start cells by 15% and high energy density cells by 20%; as the battery is depleted further, demand from the other cell technologies will catch up such that when the battery is fully depleted, all cell technologies shall have been switched to ensure they have all been fully utilized, par [0059]).
Consider claim 8, as applied to claim 6 above, Hale discloses wherein the first control circuit uses a first pointer designating a third row in the memory and wherein, at step a), the control circuit modifies the pointer to designate a fourth row in the memory, the number of rows between the third row and the fourth row, counting the fourth row, being equal to the number of cells to be connected or to be disconnected to follow the set point (read as battery control unit 100 is connected to a sub-battery communications bus 215, and the sub-battery communications bus 215 is connected to a sub-battery control unit 131 of each one of N sub-batteries 130, the battery system may comprise a large number of sub-batteries 130, for example N=12 different sub-batteries in one example, although N could be as low as 2 for a simple battery system; the data collection unit 101 collects data 110 from each of the sub-batteries 130 via the sub-battery communications bus 215, as well as operational data from the EV and operating environment, including external temperature, recent power demand information, vehicle acceleration/deceleration, charge supply in order to determine/predict the requirements 103 of power demand/charge from each sub-battery par [0029]-[0036]).
Consider claim 9, as applied to claim 6 above, Hale discloses wherein the first control circuit uses a second pointer designating a fifth row in the memory and wherein the first control circuit modifies the second pointer to designate a sixth row in the memory adjacent to the fifth row when the priority level of the electric cell at the fifth row is equal to the rank of the fifth row (read as battery control unit 100 is connected to a sub-battery communications bus 215, and the sub-battery communications bus 215 is connected to a sub-battery control unit 131 of each one of N sub-batteries 130, the battery system may comprise a large number of sub-batteries 130, for example N=12 different sub-batteries in one example, although N could be as low as 2 for a simple battery system; the data collection unit 101 collects data 110 from each of the sub-batteries 130 via the sub-battery communications bus 215, as well as operational data from the EV and operating environment, including external temperature, recent power demand information, vehicle acceleration/deceleration, charge supply in order to determine/predict the requirements 103 of power demand/charge from each sub-battery par [0029]-[0036]).
Consider claim 10, as applied to claim 10 above, Hale discloses the transmission, by the first control circuit to the second control circuits, of first data representative of an electric cell configuration to be obtained to follow a set point for the delivery of a voltage and/or of a current between the first and second terminals, the second control circuits connecting or disconnecting the electric cells based on said first data and on a first classification of the priorities of the electric cells for a charge operation or on a second classification of the priorities of electric cells for a discharge operation, wherein the method further comprises the steps of: i) determination by the first control circuit of a new version of the first and/or second priority classification; j) transmission, by the first control circuit to each second control circuit, of second data representative of at least a portion of the new version of the first and/or second priority classification; k) transmission, by each second control circuit to the first control circuit, of third data indicating the reception by the second control circuit of said at least a portion of the new version of the first and/or second priority classification; and l) transmission, by the first control circuit to the second control circuits, of an order to use the new version of the first and/or second priority classification (read as battery control unit 100 is connected to a sub-battery communications bus 215, and the sub-battery communications bus 215 is connected to a sub-battery control unit 131 of each one of N sub-batteries 130, the battery system may comprise a large number of sub-batteries 130, for example N=12 different sub-batteries in one example, although N could be as low as 2 for a simple battery system; the data collection unit 101 collects data 110 from each of the sub-batteries 130 via the sub-battery communications bus 215, as well as operational data from the EV and operating environment, including external temperature, recent power demand information, vehicle acceleration/deceleration, charge supply in order to determine/predict the requirements 103 of power demand/charge from each sub-battery par [0029]-[0036]).

Consider claim 11, Hale discloses an electric system (read as the battery system as having three sub-batteries 130, figure 1, par [0028] comprising a first control circuit (read as battery control unit 100, figure 1, par [0028]) and a plurality of modules arranged in series between first and second terminals (read as large number of sub-batteries 130 arranged in series between the first and second terminals of Bat Out 107, figure 1, par [0030]), each module in the plurality of modules having third and fourth terminals (read as the third and fourth terminal of each sub-battery 130 the couples to Power Bus 120 and Power Return Bus 150, figure 1, par [0033]), at least one of the third and fourth terminals of each module in the plurality of modules being coupled to one of the third and fourth terminals of another module in the plurality of modules (read as either the third or fourth terminal of each sub-battery 30 couples to the third or four terminal of other sub-batter 30 via Power Return Bus 150, figure 1, par [0033]), each module in the plurality of modules comprising electric cells and switches coupling the electric cells to one another and to the third and fourth terminals of one module in the plurality of modules and one of a second control circuits (read as switches 142 within each of the sub-battery 130 and power return bus 150, , figure 1, par [0033]), the electric system further having at least a first data transmission bus coupling the first control circuit to the each second control circuit (read as battery control unit 100 coupled to each of the sub-battery control unit 131 in each of the sub-battery 130, figure 1, par [0028]-[0029]), the electric system having a memory, the first control circuit being configured to determine a first priority table associated with a charge operation of the electric system and a second priority table associated with a discharge operation of the electric system (read as the data collection unit 101 collects data 110 from each of the sub-batteries 130 via the sub-battery communications bus 215, as well as operational data from the EV and operating environment, including external temperature, recent power demand information, vehicle acceleration/deceleration, charge supply in order to determine/predict the requirements 103 of power demand/charge from each sub-battery, the charging of each sub-battery needs to following the rules of determined requirements 103 order array, par [0035]-[0036]), the second priority table being different from the first priority table, the first priority table comprising a first classification of the priority levels of the electric cells for the charge operation and a second classification of the priority levels of the electric cells for the discharge operation (read as the battery system would manage the supply of power from any sub-battery such that certain sub-battery types can be depleted in priority depending on usage, thus ensuring that the best sub-battery for the task is depleted first, cells with good low temperature performance can be dominant when it is cold, cells with high specific power can be dominant during acceleration, cells with high energy density can act as a reserve, and cells with good endurance can dominate under normal running conditions; certain sub-battery types would be depleted in priority depending on usage order/level as the different depletion/discharge orders/priority levels of certain sub-battery types needs to follow priority based on determined usage order/level array, figure 1, par [0055]), the first control circuit being configured to receive a set point (read as the data collection unit 101 collects data 110 from each of the sub-batteries 130, par [0035]-[0036]) and the first control circuit being configured to receive a set point and the first control circuit or each of second control circuits being configured to determine first control signals for connecting or disconnecting of at least one of the electric cells of the plurality of modules to follow said set point according to the first classification during the charge operation and according to the second classification during the discharge operation (read as the charge supply in order to determine/predict the requirements 103 of power demand/charge from each sub-battery and the depletion in priority depending on usage, par [0035]-[0036] and [0055]).

Allowable Subject Matter
Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Junpeng Chen/

Primary Examiner, Art Unit 2645